Citation Nr: 0740790	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right hip 
disability as secondary to service-connected mechanical low 
back pain with spondylosis at L4-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1958 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  In October 2007, a 
hearing was held at the RO before the undersigned acting 
member of the Board.  


FINDINGS OF FACT

1.  Sensorineural hearing loss was not diagnosed in service 
or within one year of service discharge and there is no 
competent evidence relating the veteran's current hearing 
loss to his active service.  

2.  The veteran does not have a left knee disability at 
present.  

3.  There is no competent evidence that any current right hip 
disability is causally or etiologically related to, or 
aggravated by the service-connected low back disability.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have a left knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

3.  The veteran does not have a right hip disability 
proximately due to or aggravated by service-connected 
mechanical low back pain with spondylosis at 
L4-5.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral defective hearing, a left knee disability, and a 
right hip disability, including secondary to the service-
connected low back disability, any questions as to the 
appropriate disability ratings or the effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in July and September 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service or to a 
service-connected disability; of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
several VA examinations during the pendency of this appeal 
prior to the hearing before the undersigned acting member of 
the Board at the RO in October 2007.  Based on a review of 
the claims file, the Board finds that there is no indication 
that any additional evidence relevant is available and not 
part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that 38 C.F.R. 
§ 3.310 was revised during the pendency of the appeal.  
However, since VA has been complying with Allen since 1995, 
and that the revision to § 3.310 was made to reflect the 
holding in Allen, the aforementioned regulatory amendment 
effects no new liberalization or restriction in this appeal.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Defective Hearing

The veteran contends that his current hearing problems were 
caused by exposure to acoustic trauma in service.  However, 
he has presented no competent evidence to support his 
assertions.  The veteran, as a layperson, is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

The veteran's service enlistment examination in October 1958 
showed his hearing acuity for whispered voice was 15/15, 
bilaterally.  On physical examination, the veteran's ears 
were normal and no pertinent abnormalities were noted.  

Audiological findings (as converted to ISO units currently in 
effect) on an Airborne status examination in April 1965, were 
as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

On a Report of Medical History for separation from service in 
October 1967, the veteran specifically denied any history of 
hearing loss or ear trouble, and no disease or defects of the 
ears were noted on physical examination.  The veteran's 
audiological findings (as converted to ISO units currently in 
effect) at separation were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
15
15
10
-
5
LEFT
20
10
15
-
10

Although the veteran believes that his hearing loss began in 
service, his service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis indicative 
of a hearing loss.  Furthermore, the veteran specifically 
denied any ear problems at the time of his separation 
examination in October 1967, and no signs or symptoms of 
hearing pathology were noted on examination at that time.  
The first objective evidence of a hearing loss was on a 
private audiological examination in May 1998, more than 20 
years after his discharge from service.  Subsequent VA 
audiological evaluations in May 2005 and March 2006 confirmed 
that the veteran has moderate high frequency sensorineural 
hearing loss, bilaterally, as defined by 38 C.F.R. § 3.385.  

The veteran was afforded a VA audiological examination in 
July 2006 for the express purpose of determining the nature 
and etiology of his current hearing loss.  The audiologist 
indicated that the claims file was reviewed and provided a 
detailed description of the veteran's medical history.  The 
examiner noted that the veteran had normal hearing at the 
time of his service separation examination, and that there 
was no indication of any complaints of hearing loss in 
service.  The audiologist opined, in essence, that the 
veteran's current hearing loss was not at least as likely as 
not related to military service.  

In an addendum report, dated in May 2007, the audiologist 
explained, in essence, that the veteran had a normal hearing 
audiogram and no ear abnormalities at the time of separation 
from service and that any noise exposure the veteran may have 
had in service would not result in a current hearing loss, as 
noise exposure does not cause delayed onset hearing loss.  
The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record.  
Moreover the veteran has presented no competent evidence to 
dispute that opinion.  Accordingly, the Board finds no basis 
for a favorable disposition of the veteran's appeal.  

Consideration has been given to the veteran's statements with 
respect to suffering acoustic trauma in service and 
experiencing hearing loss shortly thereafter.  He is 
competent to report both.  However, the Board finds that the 
veteran is not credible.  The credibility of the evidence is 
a factual issue for the Board.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  Once evidence is determined 
to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr v. Nicholson, 21 Vet App 303 (2007).

While there is sufficient evidence to show noise exposure in 
service, there is no credible evidence of diagnoses of 
sensorineural hearing loss during active duty or within one 
year of his separation from active duty.  The Board finds the 
service medical records which reflected no such disease or 
injury to be competent and credible.  They constitute 
probative evidence.  Moreover, the fact that the record does 
not reflect the veteran making complaints regarding, or 
seeking treatment of hearing loss until two decades after 
service, weighs against the finding of a nexus between the 
current condition and service.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).  Post-service medical evidence 
also weighs against the veteran's claim.  The May 2007 VA 
opinion specifically found that there was no relationship 
between the veteran's current hearing loss and his active 
service.  This evidence is both competent and probative to 
the issue on appeal.

In sum, the competent and credible evidence does not 
establish any etiological connection between the veteran's 
hearing loss and service.  While the veteran is competent to 
make certain assertions, as noted, the Board has determined 
that his statements are not credible.  Thus, they are not 
probative and are insufficient to establish his claim of 
service connection.  Moreover, to the extent that the veteran 
opines that his current hearing loss was caused by in-service 
noise exposure, the Board notes that the veteran, a layman, 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  See Espiritu.

Left Knee Disability

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and service or a 
service connected disability.  Watson v. Brown, 4 Vet. App. 
309 (1993).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the veteran contends that he has a left knee 
disability at present which is related to service.  The 
veteran asserts that the service medical records showed that 
he was seen for left knee pain in service and was diagnosed 
with internal derangement of the left knee.  Therefore, he 
believes that service connection should be established for a 
left knee disability. 

The service medical records showed that the veteran was 
treated for a left knee problem on one occasion in January 
1961.  There was no indication of any specific trauma or 
injury to the knee.  The veteran reported that the left knee 
felt weak with pain on the medial and lateral aspect and an 
occasionally tendency to give way.  On examination, the left 
knee was stable with some crepitus on flexion.  The diagnoses 
included internal derangement left knee.  The veteran was 
informed to return in one week if the knee did not improve.  
The service medical records showed no further complaints, 
treatment, abnormalities, or diagnosis referable to any left 
knee problems during the veteran's nearly seven years of 
remaining service.  The veteran specifically denied any 
lameness, arthritis, bone or joint deformity, or trick or 
locked knee on Reports of Medical History for an annual 
examination in April 1965 and on his separation examination 
in October 1967.  Likewise, no pertinent abnormalities 
referable to the left knee were noted on service examinations 
in December 1961, April 1965, or on his separation 
examination in October 1967.  

At a personal hearing before the undersigned acting member of 
the Board in October 2007, the veteran testified that he had 
chronic left knee pain since he was treated in service, and 
that he saw a doctor for his knee pain within a few months of 
discharge from service, but that those records were no longer 
available.  (T p.14-15).  

Although the veteran now asserts that he has had chronic knee 
problems since service, he made no mention of any such 
problems on his original application for VA compensation 
benefits received in December 1967, or when examined by VA in 
April 1968, April 2002, or November 2003.  In fact, the 
veteran never mentioned any left knee problems until the 
filing of this claim in June 2004.  VA outpatient records 
from 2002 to the present and private medical reports from 
1998 to 2004, also showed no evidence of any left knee 
complaints or abnormal findings.  The evidence of record 
shows occasional complaints of low back pain radiating down 
both thighs to the knees, but do not show any complaints 
specific to the left knee.  

The veteran was examined by VA in July 2006, in part, to 
determine if he had a current left knee disability and, if 
so, to determine the etiology of any identified disability.  
The examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history.  The examiner noted that the one time treatment in 
service, and indicated that there were no objective findings 
to substantiate a current diagnosis of internal derangement.  
The veteran denied any stiffness, swelling, heat, redness, or 
locking, but reported a sensation of instability when 
walking.  On examination, flexion was from 0 to 90 degrees 
without pain, and to 122 degrees with pain.  There was no 
laxity, instability, or crepitus in the knee.  X-ray studies 
of the left knee were negative, except for incidental 
findings of atherosclerotic peripheral vascular 
calcifications with evidence of prior vascular harvus.  The 
diagnoses included no objective evidence of a left knee 
disability.  The examiner opined that the veteran did not 
have a left knee disability at present which was related to 
service.  

While the veteran believes that he has a left knee disability 
at present which is related to service, he has not presented 
any competent medical evidence to support that assertion.  
The service medical records showed that he was treated for 
left knee symptoms on one occasion in service without any 
objective findings other than some mild crepitus.  Although 
the veteran now claims that he has had chronic problems with 
the left knee ever since 1961, he has never reported any such 
problems until the filing of this claim in 2004.  Moreover, a 
VA examination in July 2006, failed to reveal any evidence of 
a current left knee disability.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the veteran has a 
left knee disability at present, there can be no valid claim.  
Brammer, 3 Vet. App. at 223 (1992).  Accordingly, the appeal 
is denied.  




Right Hip Disability

The veteran does not contend nor do the service medical 
records show any complaints, treatment, abnormalities, or 
diagnosis referable to any right hip problems in service.  
Rather the veteran believes that his current right hip 
problems, including arthritis are due to his service-
connected low back disability.  In this regard, service 
connection has been established for mechanical low back pain 
with spondylosis at L4-5 and is currently rated 20 percent 
disabling.  

VA medical records, including outpatient and examination 
reports from 2002 to the present show numerous complaints of 
low back pain radiating into both hips and down both legs to 
knee level.  However, none of the reports offered any 
specific findings or opinion as to the underlying cause of 
the veteran's right hip complaints.  Therefore, the veteran 
was afforded a VA examination to determine the nature and 
etiology of any identified right hip disability.  

When examined by VA in July 2006, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's complaints and medical history.  
The veteran reported that his right hip pain started after 
his low back injury in service in 1962, manifested by 
radiating pain into both hips.  The veteran denied any 
specific hip pain, only radiating pain for his back.  On 
examination, the veteran denied any stiffness, swelling, 
heat, redness, locking, or instability.  Aggravating factors 
included flare-ups of low back pain, bending at the waist, 
and walking more than a quarter mile.  The veteran had some 
limitation of motion with pain in the right hip in all 
modalities.  X-ray studies revealed minimal degenerative 
changes at the sacroiliac joint and mild to moderate 
degenerative changes without significant joint space loss.  
The examiner indicated that there was no evidence of any 
right hip complaints or treatment in service, that his gait 
was normal, and that the degenerative changes in the 
veteran's right hip were mild and consistent with a person of 
his age.  The examiner opined that it was less likely than 
not that the veteran's right hip disability was related to 
military service or to the service-connected low back 
disability.  

The Board finds the VA opinion most persuasive, as it was 
based on a thorough review of the claims record and included 
a discussion and analysis of all relevant facts.  Moreover, 
there is no competent evidence showing a relationship between 
any current right hip disability and service or the service-
connected low back disability.  

While the veteran believes that his current right hip 
disability is related to his low back disability, he has not 
presented any competent evidence to support that assertion.  
The veteran, as a layman, is not competent to provide an 
opinion regarding medical causation or the etiological 
relationship between any current right hip disability and his 
service-connected low back disability.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
service connection for a right hip disability secondary to 
the service-connected mechanical low back disability, is not 
warranted.  

Finally, the Board points out that, contrary to the 
representative's assertion at the personal hearing in October 
2007, the VA examiner in July 2006 did not state that the 
veteran's right hip disability was "as least as likely as 
not" related to service, but that it was less likely than 
not.  (T p.9).  While there is certainly room for improvement 
in the terminology used by the examiner, there can be no 
doubt as to the exact meaning of his opinion.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right hip disability as secondary to 
service-connected mechanical low back pain with spondylosis 
at L4-5 is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


